Citation Nr: 1520722	
Decision Date: 05/14/15    Archive Date: 05/26/15

DOCKET NO.  13-06 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for avascular necrosis of the right hip, status post hip replacement, rated 30 percent disabling prior to April 24, 2013 and 50 percent disabling since that date.

2.  Entitlement to a higher initial rating for avascular necrosis of the left hip, status post hip replacement, rated 30 percent disabling prior to April 24, 2013 and 50 percent disabling since that date.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated 30 percent disabling prior to April 24, 2013 and 50 percent disabling since that date.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esquire


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to December 2008.  However, only his period of service from June 1998 to September 17, 2006 is considered honorable active duty service, and his service from September 18, 2006 to December 2008 is considered dishonorable for VA compensation purposes.  He received the Purple Heart Medal and Bronze Star Medal.

These matters come before the Board of Veterans' Appeals (Board) from August and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In the August 2010 decision, the RO granted service connection for PTSD and assigned an initial 30 percent disability rating, effective from December 20, 2008.  In the November 2010 decision, the RO granted service connection for bilateral avascular necrosis of the hips, status post hip replacement, and assigned initial 30 percent disability ratings, both effective from December 20, 2008.

In March 2013, a Decision Review Officer (DRO) assigned an effective date of December 1, 2009 for the grant of service connection for the service-connected hip disabilities and PTSD due to a clear and unmistakable error.

In May 2013, a DRO assigned initial 50 percent disability ratings for the service-connected hip disabilities and PTSD, all effective from April 24, 2013.

In addition to the paper claims file, there are Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims files associated with the Veteran's claims. 

The issue of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran underwent a total right hip replacement in July 2007; since December 1, 2009, his avascular necrosis of the right hip, status post hip replacement, has been manifested by pain, subjective weakness, stiffness, painful motion, inflexibility, swelling, giving way, subjective lack of endurance, locking, dislocation, tenderness, and scarring; hip flexion has ranged from 100 to 105 degrees, abduction has ranged from 20 to 35 degrees, and there has been no objective additional functional impairment of the hip due to weakened movement, excess fatigability, incoordination, or pain; there has been no crutch use, ankylosis, flail joint, or impairment of the femur; there are credible reports of flare ups occurring approximately 2 times each week and which result in pain of 7/10 intensity, increased limitation of motion, difficulty bending/stretching, stiffness, weakness, increased pain on motion, difficulty climbing stairs, and occasional cane use.

2.  The Veteran underwent a total left hip replacement in October 2007; since December 1, 2009, his avascular necrosis of the left hip, status post hip replacement, has been manifested by pain, subjective weakness, stiffness, painful motion, inflexibility, swelling, giving way, subjective lack of endurance, locking, dislocation, tenderness, and scarring; hip flexion has ranged from 100 to 110 degrees, abduction has ranged from 15 to 40 degrees, and there has been possible additional functional impairment of the hip due to weakened movement, excess fatigability, incoordination, and pain; there has been no crutch use, ankylosis, flail joint, or impairment of the femur; there are credible reports of flare ups occurring approximately 2 times each week and which result in pain of 7/10 intensity, increased limitation of motion, difficulty bending/stretching, stiffness, weakness, increased pain on motion, difficulty climbing stairs, and occasional cane use.

CONCLUSIONS OF LAW

1.  The criteria for an initial 50 percent rating (but no higher) for avascular necrosis of the right hip, status post hip replacement, have been met since December 1, 2009. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5054, 5250, 5254, 5255 (2014).

2.  The criteria for an initial 50 percent rating (but no higher) for avascular necrosis of the left hip, status post hip replacement, have been met since December 1, 2009. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5054, 5250, 5254, 5255.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The appeal for higher initial ratings for the service-connected hip disabilities arises from the Veteran's disagreement with the initial ratings assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim of service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA obtained the Veteran's service treatment records, pertinent service personnel records, and all of the identified relevant post-service VA treatment records and private medical records.  In addition, the Veteran was afforded VA examinations to assess the severity of his service-connected hip disabilities.

When a claimant's medical history indicates that his condition undergoes periods of remission and recurrence, VA may be required to provide a medical examination during the period of recurrence in order to provide a proper disability rating. Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  In Ardison, the Court found that an examination during the remission phase of the condition did not "accurately reflect the elements of the present disability."  Id.

In this case, the Veteran has reported that he experiences flare ups of his hip symptoms.  His representative contended in a February 2013 statement which was submitted in lieu of VA Form 9 that the Veteran was entitled to a VA examination during a flare up of his hip symptoms in order to properly rated the hip disabilities.  As for the timing of his flare ups, the Veteran reported during an October 2010 VA examination that they occurred as often as 2 times per week for an hour at a time and that they were precipitated by physical activity.  There is, however, no clinical evidence of any periods of flare up of the service-connected hip disabilities during the claim period.  The Veteran has not otherwise reported any other specific or predictable periods during which flare ups of symptoms occur.  Given this history and the short length of the flare ups as specified by the Veteran, it would be difficult, if not impossible to schedule an examination during a period of flare up.  See Voerth v. West, 13 Vet. App. (1999) (feasibility of scheduling an examination during an exacerbation is a factor in determining whether VA has a duty to provide such an examination).

Analysis

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where service connection has been granted and the assignment of an initial rating is disputed, separate ratings may be assigned for separate periods of time based on the facts found.  In other words, the ratings may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran's right and left hip disabilities are both rated under 38 C.F.R. § 4.71a, DC 5054 as hip replacements (prosthesis).  Under DC 5054, a 100 percent rating is provided for 1 year following implantation of a prosthetic replacement of the head of the femur or of the acetabulum.  Following this 1 year period, a 30 percent minimum rating is warranted with the potential for the following higher ratings: a 50 percent rating is warranted for moderately severe residuals of weakness, pain, or limitation of motion; a 70 percent rating is warranted for markedly severe residual weakness, pain, or limitation of motion following implantation of prosthesis; and a 90 percent rating is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  38 C.F.R. § 4.71a, DC 5054.

For rating purposes, normal ranges of hip motion are 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2014).

In the present case, service treatment records indicate that the Veteran underwent right and left hip replacements in July and October 2007, respectively.  His November 2009 claim (VA Form 21-526), an October 2010 VA examination report, and VA treatment records dated in May 2011 include reports of bilateral hip pain, weakness, stiffness, painful motion, inflexibility, swelling, giving way, lack of endurance, locking, and dislocation.  There was no heat, redness, fatigability, deformity, tenderness, drainage, effusion, or subluxation.  Flare ups of hip symptoms occurred as often as 2 times per week for approximately 1 hour at a time, were precipitated by physical activity, and were alleviated by rest.  During such flare ups, hip pain was 7/10 in intensity and the Veteran experienced limitation of joint motion and difficulty with certain bending and stretching motions (e.g., abrupt turning at the waist).  He found prolonged standing and walking to be tiring.  His hip disabilities had not resulted in any incapacitation during the previous 12 months and he did not experience any overall functional impairment due to the disabilities.

Examination revealed that the Veteran was well developed and in no acute distress.  There was a linear scar on the right hip which measured 16 centimeters by 0.6 centimeters.  There was also a linear scar on the left hip which measured 14.5 centimeters by 0.5 centimeters.  The scars were not painful on examination, there was no skin breakdown, inflammation, edema, or keloid formation, the scars were superficial with no underlying tissue damage, the scars were not disfiguring, and they did not limit the Veteran's motion or function.  The Veteran's posture was normal, but he walked with a slight limp.  Examination of the feet did not reveal any signs of abnormal weight bearing or breakdown, callosities, or any unusual shoe wear pattern and the Veteran did not use any assistive devices for ambulation.
There was bilateral hip tenderness, but there were no signs of edema, instability, abnormal movement, effusion, weakness, redness, erythema, heat, deformity, guarding of movement, malalignment, drainage, subluxation, or ankylosis.  The ranges of right hip motion were recorded as flexion to 105 degrees with pain at 100 degrees, extension to 20 degrees with pain at 15 degrees, adduction to 15 degrees with pain at 10 degrees, abduction to 35 degrees with pain at 30 degrees, external rotation to 50 degrees with pain at 45 degrees, and internal rotation to 30 degrees with pain at 25 degrees.  The ranges of motion of the left hip were recorded as flexion to 110 degrees with pain at 105 degrees, extension to 25 degrees with pain at 20 degrees, adduction to 20 degrees with pain at 15 degrees, abduction to 40 degrees with pain at 35 degrees, external rotation to 55 degrees with pain at 50 degrees, and internal rotation to 35 degrees with pain at 30 degrees.  

Moreover, repetitive ranges of motion were possible with both hips, all ranges of motion remained the same following repetitive motion, and there was no additional limitation of movement following repetitive motion.  Joint function of the right hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Joint function of the left hip was apparently additionally limited by these factors (but it appears this may have been erroneously reported).  Motor function of the lower extremities was within normal limits bilaterally.  X-rays revealed bilateral hip replacements.  The Veteran was diagnosed as having bilateral avascular necrosis, status post hip replacements with residual scars.

During an April 2013 VA examination the Veteran reported that he experienced severe pain on attempted motion of the hips and limitation of motion.  Flareups of symptoms resulted in stiffness, weakness, increased pain on motion, and difficulty climbing stairs.  The ranges of flexion of the hips were recorded as to 100 degrees bilaterally and the ranges of extension of the right and left hips were to 5 degrees and greater than 5 degrees, respectively.  There was no objective evidence of painful motion with either hip.  Following 3 repetitions of motion, hip flexion and extension were to 100 degrees and 5 or greater degrees, respectively, bilaterally.  Both during the initial ranges of hip motion and following 3 repetitions of motion, abduction was not lost beyond 10 degrees in either hip, adduction was not limited in either hip such that the Veteran could not cross his legs, and rotation was not limited in either hip such that the Veteran could not toe-out more than 15 degrees.  There was no additional limitation in the ranges of motion of either hip or thigh following repetitive-use testing.  There was functional loss and/or functional impairment of both hips and/or thighs in terms of less movement than normal, but not in terms of any other factors (including weakened movement, excess fatigability, incoordination, or pain on movement.)

There was no localized tenderness or pain to palpation for joints/soft tissue of either hip.  Muscle strength associated with hip flexion, abduction, and extension was normal (5/5) bilaterally, there was no hip ankylosis in either hip, and there was no nonunion of a femur, flail joint, or leg length discrepancy.  The residuals of his 2007 hip replacements were chronic residuals consisting of severe painful motion and/or weakness.  He had not undergone any other hip surgeries.  There were scars related to the Veteran's hip disabilities, but none of the scars were painful or unstable and the total area of all related scars was not greater than 39 square centimeters (6 square inches).  There were no other pertinent physical findings, complications, conditions, signs, or symptoms.  The Veteran occasionally used a cane during flare ups of symptoms, but there was no functional impairment of an extremity such that no effective function remained other than that which would have been equally well served by an amputation with prosthesis.  X-rays revealed bilateral total hip replacements with no hardware complications or new fractures.  A diagnosis of bilateral avascular necrosis of the hips, status post total hip replacements, was provided.  These disabilities impacted the Veteran's ability to work in that he was not able to perform work that required him to be on his feet for prolonged periods of time.

The examiner who conducted the April 2013 VA examination further noted that the sizes of the right and left hip scars were 14 centimeters by 0.75 centimeters and 13 centimeters by 0.5 centimeters, respectively.  Additional ranges of motion of the right hip were noted as being adduction to 10 degrees, abduction to 20 degrees, internal rotation to 10 degrees, and external rotation to 15 degrees.  The additional ranges of motion of the left hip were noted as being adduction to 10 degrees, abduction to 15 degrees, internal rotation to 5 degrees, and external rotation to 25 degrees.  These ranges of motion did not change following repetitive-use testing and there was no objective evidence of any painful motion.  Also, the examiner explained that there was no additional range of motion loss during flare ups or after repeated use over time due to pain.

An April 2013 VA scars examination report reveals that the Veteran had 2 scars (one on each hip) from his hip surgeries and that they were both painful in that pain occurred while walking and standing and there was a feeling of tightness and pulling.  The scars were not unstable with frequent loss of covering of skin over the scars, neither of the scars were painful and unstable, and neither of the scars were due to a burn.  Examination revealed that the right hip scar was linear, was located on the lateral hip area, and was 14 centimeters by 0.75 centimeters in size.  The left hip scar was also linear, was located on the lateral hip area, and was 13 centimeters by 0.5 centimeters in size.  The scars did not result in any limitation of function and there were no other pertinent physical findings, complications, conditions, signs, or symptoms associated with the scars.  The Veteran was diagnosed as having scars of both hips, status post hip replacements.  These scars did not impact his ability to work.

Initially, the Board notes that the Veteran's hip replacements both occurred in 2007.  As the effective date of service connection for his hip disabilities is not until December 2009, the 100 percent rating for 1 year following implantation of a hip prosthesis is not for application in this case.  

Since the effective date of service connection, the Veteran has reported bilateral hip pain, weakness, stiffness, painful motion, limitation of motion, inflexibility, swelling, giving way, lack of endurance, locking, and dislocation.  During the October 2010 VA examination, right hip flexion was to 105 degrees with pain at 100 degrees and abduction was to 35 degrees with pain at 30 degrees.  Left hip flexion was to 110 degrees with pain at 105 degrees and abduction was to 40 degrees with pain at 35 degrees.  While these ranges of motion are more than half the normal values and taken alone would be contemplated by a 30 percent rating under DC 5054, the Veteran reported flare ups of hip symptoms as often as 2 times per week which lasted approximately 1 hour at a time.  These flare ups reportedly resulted in hip pain which was 7/10 in intensity, additional limitation of joint motion, difficulty bending/stretching, stiffness, increased pain on motion, difficulty climbing stairs, and occasional cane use.  Although the October 2010 examiner noted that joint function of the right hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use, he did note that joint function of the left hip was additionally limited by these factors.  He did not address whether there was any additional functional loss or impairment due to flare ups.  

The Veteran is competent to report the symptoms of his hip disabilities and the extent of his impairment during flare ups of hip symptoms.  See Jandreau, 492 F.3d at 1377; Buchanan, 451 F.3d at 1337.  Although there is no contemporaneous medical evidence of hip symptoms during flare ups, there is no affirmative evidence to explicitly contradict the Veteran's reports and these reports are not inconsistent with the evidence of record.  Thus, the Board finds that the Veteran's reports of functional impairment due to flare ups of hip symptoms are credible.

In light of the ranges of hip motions recorded during the October 2010 VA examination (which included objective evidence of painful motion), the extent of the reported hip symptoms during flare ups (which included pain that was 7/10 in intensity, increased pain on motion, weakness, and additional limitation of motion), and the fact that the October 2010 examiner was unable to specifically indicate the extent of any functional impairment due to flare ups, and resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of his service-connected right and left hip disabilities more closely approximated the criteria for a 50 percent rating under DC 5054 (i.e., moderately severe residuals of weakness, pain, or limitation of motion) prior to April 24, 2013.  Hence, initial 50 percent ratings for both the right and left hip disabilities are warranted since the effective date of service connection.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4,59, 4.71a, DC 5054.

Ratings in excess of 50 percent under DC 5054 are not warranted at any time since the effective date of service connection because the Veteran has been able to perform bilateral hip flexion and abduction in excess of half the normal values during the October 2010 and April 2013 VA examinations (even considering pain and other reported factors).  The October 2010 examiner specifically reported that joint function of the right hip was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  He did not specify the extent of any additional functional loss of the left hip due to these factors or of either hip due to flare ups.  Cf. Mitchell, 25 Vet. App. at 43-4.  This deficiency was corrected in the April 2013 VA examination report in that the April 2013 examiner noted that there was no additional limitation in the ranges of motion of either hip or thigh following repetitive-use testing and that there was only functional loss and/or functional impairment of both hips and/or thighs in terms of less movement than normal (but not in terms of any other factors, including weakened movement, excess fatigability, incoordination, or pain on movement).  The April 2013 examiner also reported that there was no additional range of motion loss during flare ups or after repeated use over time due to pain.  Thus, even taking into account the Veteran's pain and loss of function during the claim period, his hip symptoms did not actually or effectively result in limitation of motion of such an extent to constitute "markedly severe" limitation of motion.

Moreover, the Veteran did not use any assistive devices for ambulation during the October 2010 VA examination, he only occasionally used a cane during flare ups of hip symptoms at the time of the April 2013 VA examination, there was no objective evidence of any muscle weakness during the VA examinations, and there was no objective evidence of any painful motion during the April 2013 VA examination.    Hence, the evidence does not support a finding of "markedly severe" residual weakness, pain, or limitation of motion or any finding of crutch use (the criteria for 70 percent and 90 percent ratings under DC 5054) at any time since the effective date of service connection,  Also, there has been no showing of any ankylosis, flail joint, or impairment of the femur during the claim period and the absence of such impairments was specifically noted during the April 2013 VA examination.

Thus, initial 50 percent ratings (but no higher) for bilateral avascular necrosis of the hips, status post hip replacement, is granted under DC 5054 since December 1, 2009.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.7, 4.71a, DC 5054. 

There is evidence of scarring associated with the Veteran's service-connected hip disabilities and a DRO granted service connection for residual scars, status post bilateral hip replacement, by way of a January 2013 decision.  An initial noncompensable disability rating was assigned, effective from December 1, 2009.
To warrant a compensable rating under the applicable criteria, a scar would need to involve the head, face or neck and have at least one character of disfigurement (DC 7800); be deep and nonlinear and affect an area or areas of at least 6 square inches (39 square centimeters) (DC 7801); be superficial and nonlinear and affect an area or areas of 144 square inches (929 square centimeters) (DC 7802); be unstable or painful (DC 7804); or cause other disabling effects (DC 7805).  38 C.F.R. § 4.118, DCs 7800-7805 (2014).

In this case, the hip scarring does not involve the head, face, or neck and such scarring is not deep, nonlinear, or unstable, and the scars do not have any other disabling effects.  The Veteran did report during the April 2013 VA examination that both hip scars were painful in that pain occurred while walking and standing and there was a feeling of tightness and pulling.  The Veteran is competent to report the symptoms of his hip scars, such as pain.  However, his reports must be weighed against the objective evidence and their credibility must be assessed.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

During the October 2010 and April 2013 VA examinations, objective examinations of the hip scars revealed that they were not painful.  Based on the objective evidence of a lack of scar pain during these examinations, the Board concludes that the Veteran's statements to the contrary are not credible.  Hence, a separate compensable rating for hip scarring is not warranted on the basis of pain or any other symptoms at any time during the claim period.

Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The Board must specifically address whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

There is no allegation or evidence of exceptional factors in this appeal.  The symptoms associated with the Veteran's hip disabilities are all contemplated by the appropriate rating criteria as set forth above.  Specifically, his hip symptoms are all contemplated by DC 5054 in that this diagnostic code provides a rating based upon the extent to which all of the reported hip symptoms cause overall limitation of motion and function of the hips (including due to pain and weakness).  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

A veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

A December 2013 VA memory clinic new consultation note reflects that the Veteran was employed in information technology.  He has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and following gainful employment due to any such disability.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.


ORDER

Entitlement to an initial 50 percent rating for avascular necrosis of the right hip, status post hip replacement, effective from December 1, 2009, is granted.

Entitlement to an initial rating higher than 50 percent for avascular necrosis of the right hip, status post hip replacement, is denied.

Entitlement to an initial 50 percent rating for avascular necrosis of the left hip, status post hip replacement, effective from December 1, 2009, is granted.

Entitlement to an initial rating higher than 50 percent for avascular necrosis of the left hip, status post hip replacement, is denied.
REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

The evidence suggests that the Veteran's service-connected psychiatric disability may have worsened since his last VA examination in April 2013.  For example, a 
March 2014 VA mental health evaluation note indicates that the Veteran reported that he was "more moody lately" and that he did not care about things anymore.  Also, he reported during a July 2014 VA mental health evaluation that he continued to experience an increase in his depressed mood.  Given this evidence, VA's duty to obtain a new examination as to the current severity of the Veteran's service-connected psychiatric disability is triggered.

Updated VA treatment records should also be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all records of the Veteran's treatment contained in the Hampton Vista electronic records system and dated from July 2014 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the claims file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.
2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected psychiatric disability.  All indicated tests and studies shall be conducted.

The claims file, including a copy of this remand and any relevant records contained in VBMS and the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The examiner shall report the nature and severity of all signs and symptoms of the Veteran's psychiatric disability and describe the impact of the disability on his occupational and social functioning.

The examiner must provide reasons for any opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions regarding the severity of his psychiatric disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  The AOJ shall review the examination report to ensure that it contains the information requested in this remand and is otherwise complete.

4.  If the benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


